                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

LUIS ALLEN SIMS,                             *

Plaintiff,                                   *

v.                                           *          Civil Action No. GLR-18-3205

BALTIMORE CITY POLICE                        *
DEPARTMENT, et al.
                                             *
Defendants.
                                            ***

                             MEMORANDUM OPINION

       Pending before the Court are Plaintiff Luis Allen Sims’ October 16, 2018

Complaint (ECF No. 1) and his Motion to Proceed in Forma Pauperis (ECF No. 2). The

Motion shall be granted. For the reasons stated below, the Complaint shall be dismissed.

       Sims filed the Complaint in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1),

which permits an indigent litigant to commence an action in this court without prepaying

the filing fee. Based on Sims’ reported financial situation, the Court finds that he is

indigent and may proceed without prepaying the filing fee.

       To guard against possible abuses of this privilege, the statute requires dismissal of

any claim that is frivolous or malicious, or fails to state a claim on which relief may be

granted. 28 U.S.C. § 1915(e)(2)(B)(i) and (ii). This court is mindful, however, of its

obligation to construe liberally self-represented pleadings, such as the instant Complaint.

See Erickson v. Pardus, 551 U.S. 89, 94 (2007). In evaluating such a complaint, factual

allegations are assumed to be true. Id. at 93 (citing Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 555–56 (2007)). Nonetheless, liberal construction does not mean that the Court

can ignore a clear failure in the pleading to allege facts which set forth a cognizable

claim. See Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990); see also Beaudett

v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985) (stating a district court may not

“conjure up questions never squarely presented.”). In making this determination, A[t]he

district court need not look beyond the complaint’s allegations . . . [but] must hold the pro

se complaint to less stringent standards than pleadings drafted by attorneys and must read

the complaint liberally.@ White v. White, 886 F. 2d 721, 722–723 (4th Cir. 1989).

       Sims was convicted of first-degree murder and related handgun offenses. See State

v.    Sims,     Case      No.     190164007       (Balt.     City     Cir.    Ct.     1990),

http://casesearch.courts.state.md.us/inquiry. He was sentenced to a life term of

incarceration plus 20 years consecutive. Id. Sims’ Complaint alleges the Baltimore City

Police Department and various people involved in his case violated his civil rights and

seeks damages under 42 U.S.C. § 1983. The Complaint must be dismissed because it fails

to state a claim on which relief can be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Complaint as against Defendants Stuart O. Simms and Shelby Dickerson

Moore must be dismissed because they are immune to this kind of suit. Maryland’s States

Attorneys are quasi-judicial officers who enjoy absolute immunity when performing

prosecutorial functions, as opposed to investigative or administrative ones. See Imbler v.

Pachtman, 424 U.S. 409, 422–23 (1976); see also Kalina v. Fletcher, 522 U.S. 118, 127

(1997); Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993); Nero v. Mosby, 890 F.3d

106, 117–118 (4th Cir. 2018). Because absolute immunity is designed to protect judicial

                                             2
process, the appropriate inquiry is whether a prosecutor’s actions are closely associated

with judicial process. See Burns v. Reed, 500 U.S. 478, 479 (1991) (citing Imbler, 424

U.S. at 422–23). The Court must use a “functional approach” to “determine whether a

particular act is ‘intimately associated with the judicial phase.’” Nero, 890 F.3d at 117

(quoting Imbler, 424 U.S. at 430). The Fourth Circuit provided a list of covered functions

in Nero: “A prosecutor acts as an advocate when she professionally evaluates evidence

assembled by the police, Buckley, 509 U.S. at 273, decides to seek an arrest warrant,

Kalina, 522 U.S. at 130, prepares and files charging documents, id., participates in a

probable cause hearing, Burns, 500 U.S. at 493, and presents evidence at trial, Imbler,

424 U.S. at 431.” 890 F.3d at 118.

       Sims alleges Simms and Moore, former Baltimore City State’s Attorneys involved

in prosecuting Sims, each had knowledge that his indictment was defective and that

officers falsified reports. (ECF No. 1 at 7-8). Because Simms and Moore were

performing prosecutorial functions covered by absolute immunity when they obtained

Sims’ convictions, Sims’ claims against them are barred and must be dismissed.

       The Complaint against Defendant Morris Lee Kaplan, the attorney who

represented Sims at trial, must also be dismissed because Kaplan did not act under color

of state law. To state a claim under § 1983, a plaintiff must allege that “the charged state

actor (1) deprived plaintiff of a right secured by the Constitution and laws of the United

States, and (2) that the deprivation was performed under color of the referenced sources

of state law found in the statute.” Philips v. Pitt Cty. Mem’l Hosp. 572 F.3d. 176, 180

(4th Cir. 2009). The color-of-law requirement is “synonymous with the more familiar

                                             3
state-action requirement—and the analysis for each is identical.” Id. (citing Lugar v.

Edmondson Oil Co., 457 U.S. 922, 929 (1982)). “‘[M]erely private conduct, no matter

how discriminatory or wrongful[,]’ fails to qualify as state action.” Philips, 572 F.3d. at

181 (citing Mentavlos v. Anderson, 249 F.3d 301 (4th Cir. 2001)). Further, “private

activity will generally not be deemed ‘state action’ unless the state has so dominated such

activity as to convert it to state action: Mere approval of or acquiescence in the initiatives

of a private party is insufficient.” Id. (internal quotations omitted) (citing Wahi v.

Charleston Area Med. Ctr., 562 F.3d 599, 616 (4th Cir. 2009)). Defense attorneys,

whether appointed or privately retained, do not act under color of state law when

performing a lawyer’s traditional functions as counsel to a defendant in a criminal

proceeding. See Deas v. Potts, 547 F.2d 800, 800 (4th Cir. 1976); see also Hall v.

Quillen, 631 F.2d 1154, 1155–56 (4th Cir. 1980); Polk Cty. v. Dodson, 454 U.S. 312,

453–54 (1981). While an attorney who conspires with a state official to violate

constitutional rights does act under color of state law, evidence of the conspiracy is

required. See Tower v. Glover, 467 U.S. 914, 920 (1984); Phillips v. Mashburn, 746 F.2d

782, 785 (11th Cir. 1984) (plaintiff must make more than naked assertion of conspiracy).

       Here, Sims asserts that Kaplan also knew about the allegedly defective indictment

and that Kaplan therefore knew that Sims was illegally tried because the court had no

jurisdiction. (ECF No. 1 at 8). But Sims does not offer anything in support of his

assertion that Kaplan conspired with the state officials. This claim is a naked assertion of

conspiracy and, because it does not properly plead that Kaplan acted under color of state

law, the Complaint against Kaplan must also be dismissed.

                                              4
      The Complaint as against the remaining Defendants, the Baltimore City Police

Department and the police officers who investigated Sims, must be dismissed because his

conviction and sentence remain intact. In Heck v. Humphrey, the Supreme Court held:

             . . . in order to recover damages for alleged unconstitutional
             conviction or imprisonment, or for other harm caused by
             actions whose unlawfulness would render a conviction or
             sentence invalid, a § 1983 plaintiff must prove that the
             conviction or sentence has been reversed on direct appeal,
             expunged by executive order, declared invalid by a state
             tribunal authorized to make such determination, or called into
             question by a federal court’s issuance of a writ of habeas
             corpus, 28 U.S.C. § 2254. A claim for damages bearing that
             relationship to a conviction or sentence that has not been so
             invalidated is not cognizable under § 1983. Thus, when a
             state prisoner seeks damages in a § 1983 suit, the district
             court must consider whether a judgment in favor of the
             plaintiff would necessarily imply the invalidity of his
             conviction or sentence; if it would, the complaint must be
             dismissed unless the plaintiff can demonstrate that the
             conviction or sentence has already been invalidated.

512 U.S. 477, 486–87 (1994).

      Sims’ conviction has not been overturned or otherwise invalidated. The

Complaint’s allegations, if allowed to proceed, would go to the validity of the criminal

judgment. Accordingly, the claims against the Baltimore City Police Department, the

named police officers and the “Doe” defendants will be dismissed without prejudice.

      A separate Order follows.




__10/30/18__________                           _________/s/________________
Date                                           George L. Russell, III
                                               United States District Judge


                                           5
